Citation Nr: 1623012	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for left wrist and lumbar spine disorders.  The Veteran timely appealed those issues.  

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in February 2012; a transcript of that hearing is associated with the claims file.

This case was last before the Board in March 2014, at which time the Board reopened service connection for a lumbar spine disorder and remanded that claim for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

As a final initial matter, in the March 2014 Board decision, the Board denied reopening service connection for a left wrist disorder; the Veteran does not appear to have appealed that case to the United States Court of Appeals for Veterans Claims (Court), nor does it appear that he has asked the Board for Reconsideration of that decision.  It is therefore final.  See 38 C.F.R. § 20.1100 (2015).  

However, in the August 2014 supplemental statement of the case, the AOJ denied service connection for a left wrist disorder; the Veteran's representative additionally included that left wrist issue in its arguments on appeal in its March 2016 Informal Hearing Presentation.  Given the Board's final decision on this matter in March 2014, the Board finds that this claim is no longer a subject for current appellate review.  Instead, the Board will refer a new application to reopen the claim to the AOJ in order for that claim to be properly developed and adjudicated.  

The issue of whether new and material evidence has been received with respect to a claim of service connection for a left wrist disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In the March 2014 remand, the Board instructed that the Veteran be afforded another VA examination of his lumbar spine; such was accomplished in May 2014.  In that examination, the Veteran was diagnosed with lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome.  The examiner opined as follows:

It is less likely as not that the [low back condition] is secondary to related to and result of mil[itary service.]  [R]ationale is there is no evid[ence] to establish nexus of connection; from time of fall in [service] to next [complaint] of [low back] was over ten years and he cooked, worked construction, etc. in meantime and since off and on.

The Board finds that this medical opinion is inadequate as the sole rationale relied upon for the opinion is the absence of medical treatment evidence.  Moreover, the examiner ignored the Veteran's lay statements in his February 2012 hearing that he experienced pain since service, although he did not seek treatment for that condition because he could not afford to see a doctor.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).

In this case, as the medical opinion is inadequate, the Board must remand the claim in order to obtain another VA examination and an adequate medical opinion so as to ensure compliance with its prior remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder, which is not already of record, particularly any ongoing treatment with Dr. L.B.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any and all relevant VA treatment records from the Memphis, Detroit, and Little Rock/Central Arkansas VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Schedule the Veteran for a VA examination with a physician other than the previous examiner in order to determine whether the Veteran's lumbar spine disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must identify any and all lumbar spine disorders found, to include any arthritic conditions thereof.  

For any lumbar spine disorders found, the examiner should then opine whether those disorders are at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include the noted August 1978 fall down stairs in service resulting in a back injury. 

The examiner should address the Veteran's lack of treatment for any lumbar spine disorder until 1989, and his competent and credible lay statements of continuity of symptomatology since injury in service despite not seeking formal treatment for those symptoms after service due to inability to afford such treatment.  The examiner should additionally address any other pertinent evidence of record, including the previous May 2014 VA examination and that examiner's findings and conclusions, and any VA and private treatment records, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

